Citation Nr: 0842631	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  05-24 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for residuals of a right 
thumb injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from November 1951 to October 
1953.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa, that denied entitlement to service connection for right 
ear hearing loss and a right thumb injury.

The veteran's claims file was transferred to the RO in 
Phoenix, Arizona, and a Notice of Disagreement (NOD) with the 
denial of service connection for a right thumb injury was 
received at the Phoenix RO in April 2004.  The RO initially 
treated the April 2004 NOD as a reopened claim for service 
connection, and issued additional duty-to-assist letters.  A 
subsequent NOD regarding that issue was submitted to the 
Phoenix RO in January 2005.  The RO issued another rating 
decision in May 2005 that reopened the claim, but confirmed 
and continued the prior denial of service connection for a 
right thumb injury.  This action was in error because the RO 
should not have treated the April 2004 correspondence as a 
claim to reopen, given that it was received during the one-
year period following notice of the April 2004 rating 
decision, and moreover, because it was followed up with 
another timely NOD in January 2005.  The error was 
nevertheless harmless because the May 2005 rating decision 
reopened the claim and addressed the underlying claim of 
service connection for a right thumb injury; and, more 
importantly, the RO corrected the mistake by issuing a 
Statement of the Case (SOC) that addressed the issue of 
service connection for residuals of a right thumb injury in 
June 2005.  The veteran perfected his appeal with the 
submission of a timely substantive appeal (VA Form 9), which 
was received at the RO in July 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for residuals of a right 
thumb injury.  

The veteran's claim was denied by the RO because there was no 
evidence of an in-service injury to the right thumb.  A 
search for service medical records revealed that the majority 
of the veteran's service medical records were likely 
destroyed by fire at the National Personnel Records Center in 
1973.  As a result, there is no record of the claimed in-
service right thumb injury.  However, there is a copy of the 
veteran's 1953 discharge examination report, and it contains 
no complaints, findings or diagnoses of any right thumb 
injury or residuals therefrom.  

The veteran insists, however, that his right thumb was 
injured during service.  He asserts that his right thumb was 
caught in a 50 caliber machine gun sitting on top of a tank.  
Since the alleged injury, the veteran has reported nail 
deformity with significant ridge in the nail that catches and 
bleeds.  The nail bed becomes exposed, and causes pain.  In 
support of his claim, the veteran submitted a statement in 
January 2005 from an acquaintance (Mr. [redacted]) who indicated 
that he worked (for the past 22 years) as a munitions safety 
specialist for the Department of Defense, dealing with 
numerous weapons and their components.  Mr. [redacted] also 
indicated that he was a federally licensed firearms 
manufacturer, and thus he was experienced with firearms and 
ammunition including the .50 caliber machine gun involved in 
the veteran's alleged injury.  

Mr. [redacted] recounted the veteran's description of the in-
service injury to the right thumb, and determined two 
possible causes for such an injury.  First, Mr. [redacted] 
explained that the charging handle of the gun could have 
impacted the thumb as his hand slipped forward and the 
charging handle retracted rearward.  Mr. [redacted] further 
explained that the handle was moved by the recoiling force of 
the bolt assembly following the firing of each shot.  The 
bolt assembly came rearward under spring tension and then 
went forward to fire the next shot.  

The second possible cause involved the bolt assembly and the 
cocking slot on the right side of the machine gun.  While 
distracted, the veteran may have misplaced his right hand 
further forward on the gun and his thumb may have entered the 
cocking slot where the recoiling bolt assembly traveling 
rearward could have smashed the thumb against the rear of the 
coking slot.  Dr. [redacted] explained that the bolt assembly 
weighed 5 pounds and 3 ounces, and traveled at 40 feet per 
second.  That equated to 128 foot pounds of energy impacting 
on the thumb, which was equivalent to a .22 bullet fired out 
of a rifle traveling at 1200 feet per second.  

Mr. [redacted], who conferred with engineers and a physician 
regarding the matter, opined that either the weight of the 
massive bolt cycling back and forth, or the impact of the 
cocking lever assembly, the thumb would have been easily 
broken resulting in permanent damage.  

Despite Mr. [redacted]'s effort to explain a possible cause for 
the veteran's right thumb disability, there remains no 
medical nexus linking the current disability to service.  
Although some VA outpatient treatment records note that the 
veteran reported an in-service injury, there is no 
independent medical opinion definitively providing the date 
of onset and/or etiology of the veteran's current disability.  
Rather, the veteran's own rendition of his history was merely 
recorded without any supplementary independent medical 
opinion.  Evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute medical 
evidence of the required nexus.  LeShore v. Brown, 8 Vet. 
App. 407, 409 (1995). 

Nevertheless, when service medical records are presumed 
destroyed, the Board has a heightened duty to consider 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its 
decision.  Russo v. Brown, 9 Vet.App. 46 (1996); O'Hare v. 
Derwinski, 1 Vet.App. 365 (1991).  

Given a heightened duty to assist the veteran in the 
development of his claim, the right thumb should be examined 
and a medical opinion obtained as to whether it is at least 
as likely as not that the veteran's current thumb disability 
was incurred during service.  

The RO should obtain any relevant VA and/or private treatment 
records and send a complete duty-to-assist letter to the 
veteran.

Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization from 
the veteran, obtain and associate with the 
claims file all private treatment records 
of the veteran pertinent to the claim of 
service connection for a right thumb 
injury on appeal that have not been 
previously secured.  Also obtain and 
associate with the claims file all VA 
records pertinent to the veteran's claim.

2.  Schedule the veteran for a VA 
orthopedic examination by an appropriate 
specialist to determine the current nature 
and likely etiology of the right thumb 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the requested 
examination.  All indicated tests must be 
conducted, including, but not limited to, 
x-rays.  The examiner should elicit from 
the veteran and record a full clinical 
history referable to the claimed right 
thumb injury.  

The examiner should first determine if the 
veteran has a right thumb disability 
consistent with his description of the in-
service injury.  In this regard, the 
examiner should comment on whether the 
veteran has traumatic arthritis in the 
right thumb, and/or whether any diagnostic 
testing indicates an old injury.  The 
examiner must provide an opinion, with 
adequate rationale, as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that any current 
right thumb injury residuals were caused 
by an in-service injury, based on all of 
the pertinent VA and private medical 
evidence in the claims file, as well as 
the letter from Mr. [redacted].  In particular, 
the examiner should consider the veteran's 
service discharge examination, the type of 
injury alleged, the current state of the 
disability, and statements that he injured 
his right thumb firing a 50-caliber 
machine gun during service.  The examiner 
should specifically ask the veteran if he 
recalls his discharge examination and why 
he did not report the thumb injury at that 
time.  The examiner should also consider 
any additional pertinent medical evidence 
that is obtained and associated with the 
claims file subsequent to this remand.  
All findings must be reported in detail.  

3.  Then, readjudicate the veteran's claim 
for entitlement to service connection for 
residuals of a right thumb injury, based 
on all of the evidence of record, as well 
as any additional evidence submitted in 
response to this remand.  If any action 
taken is adverse to the veteran, he should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).
